EMPLOYMENT AGREEMENT

          This is an Employment Agreement entered into between TurboChef
Technologies, Inc., a Delaware corporation, or “TurboChef”, and James K. Price,
or “Executive”, the terms and conditions of which are as follows:

§ 1.    TERM OF EMPLOYMENT

          Subject to the terms and conditions set forth in this Employment
Agreement, TurboChef agrees to employ Executive and Executive agrees to be
employed by TurboChef for an initial term of three years, starting on October
28, 2003 and ending on the third anniversary of such date; provided, however,
this initial three year term automatically shall extend for one additional year
on such third anniversary date and on each subsequent anniversary of such date
unless TurboChef or Executive notifies the other pursuant to § 6(a) that no such
extension will be effected at least six months before such anniversary date. 
The date described in this § 1 on which Executive starts his employment with
TurboChef shall be referred to in this Employment Agreement as the “Starting
Date”.  The employment term described in this § 1 shall be referred to in this
Employment Agreement as the “Term”.  Executive’s primary location of employment
shall be at TurboChef’s offices in Atlanta, Georgia.

§ 2.    POSITION AND DUTIES AND RESPONSIBILITIES

          (a)     Position.  Executive shall be the President and Chief
Executive Officer of TurboChef.

          (b)     Duties and Responsibilities.  Executive’s duties and
responsibilities shall be those normally associated with Executive’s position as
a president and chief executive officer of a corporation plus any additional
duties and responsibilities that TurboChef’s Board of Directors from time to
time may assign orally or in writing to Executive.  Executive shall report to
TurboChef’s Board of Directors and shall have such powers as may be delegated to
him by such board.  Executive shall undertake to perform all Executive’s duties
and responsibilities for TurboChef in good faith and on a full-time basis and
shall at all times act in the course of Executive’s employment under this
Employment Agreement in the best interest of TurboChef.

§ 3.    COMPENSATION AND BENEFITS

          (a)     Base Salary.  Executive’s initial base salary shall be
$365,000.00 per year, which base salary shall be payable in accordance with
TurboChef’s standard payroll practices and policies for senior executives (but
not less frequently than monthly) and shall be subject to such withholdings as
required by law or as otherwise permissible under such practices or policies. 
Executive’s base salary shall be adjusted annually for any changes in the
Consumer Price Index (CPI), with the adjustment applied effective as of the
first day of the month following the anniversary of the Starting Date.  The
adjustment will be directly proportional to the percent change in the CPI for
All Urban Consumers (CPI-U) for the U.S. City Average for All Items,
1982-84=100, comparing

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the CPI for October for the current year against the CPI for October 2003.  The
Compensation Committee may, in its sole discretion, determine a reasonable
adjustment if a major revision in the CPI occurs.  The base salary also is
subject to periodic adjustments as determined by the Compensation Committee of
TurboChef’s Board of Directors.

          (b)     Bonus.  Executive during the Term shall receive an annual
bonus of two percent (2%) of TurboChef’s pre-tax income.  The bonus amount shall
be payable in a lump sum not later than ten business days after TurboChef’s
financial results for the year are publicly released.  Executive’s bonus shall
be prorated for any partial year of employment.

          (c)     Employee Benefit Plans.  Executive shall be eligible to
participate in the employee benefit plans, programs and policies maintained by
TurboChef for similarly situated executives in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time.

          (d)     Option Grants.  All options to purchase shares of the common
stock of TurboChef (“TurboChef Stock”) that TurboChef grants to Executive shall
vest over thirty six months in twelve equal quarterly installments of 8-1/3% on
the calendar date of the grant in the third, sixth, ninth and twelfth months
following the grant date and following each of the next two anniversaries of the
grant date.

          (e)     Vacation.  Executive shall accrue eight weeks of vacation
during each successive one year period in the Term, which vacation time shall be
taken at such time or times in each such one year period so as not to materially
and adversely interfere with the business of TurboChef.

          (f)     Automobile Allowance.  TurboChef shall (in addition to any
other compensation under this Employment Agreement) pay Executive an additional
$1,500 per month as an automobile allowance.

          (g)     Expenses.  TurboChef shall reimburse Executive for, or pay
directly, all reasonable business expenses incurred by Executive at the request
of, or on behalf of, TurboChef in the performance of Executive’s duties under
this Employment Agreement, provided that Executive incurs and accounts for such
expenses in accordance with all of the policies and directives of TurboChef as
in effect from time to time.  Business expenses reimbursable hereunder shall be
referred to in this Employment Agreement as “Business Expenses.”

§ 4.    TERMINATION OF EMPLOYMENT

          (a)     Termination By TurboChef Other Than For Cause Or Disability Or
By Executive For Good Reason.

 

(1)

TurboChef shall have the right to terminate Executive’s employment at any time,
and Executive shall have the right to resign at any time.  However, a notice
under § 1 that no extension

- 2 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 

of Executive’s Term will be effected shall not constitute a termination of
Executive’s employment by TurboChef or a resignation by Executive.  If either
TurboChef or Executive elects to give such notice, TurboChef’s only obligation
to Executive under this Employment Agreement after the expiration of the Term
shall be to pay Executive’s earned but unpaid salary and benefits then in effect
under § 3(a), if any, until the date the Term expired.

 

 

 

 

(2)

If TurboChef terminates Executive’s employment other than for Cause or
Disability or Executive resigns for Good Reason, TurboChef shall (in lieu of any
other severance benefits under any of TurboChef’s employee benefit plans,
programs or policies) pay Executive an amount in a lump sum equal to three times
Executive’s total annual compensation (including base salary, bonuses and
benefits) in effect either immediately before Executive’s termination of
employment or on the first day of the Term, whichever is greater, and TurboChef
thereafter shall make any “Gross-Up Payment” called for under § 4(f) to
Executive.  Such payment shall be made within five business days after the date
Executive’s employment is terminated, or, in the case of a “Gross-Up Payment”
under § 4(f), when such excise tax is determined to be payable.  Executive
waives Executive’s rights, if any, to have such payment taken into account in
computing any other benefits payable to, or on behalf of, Executive by
TurboChef.  In addition, all outstanding stock options shall immediately vest
and become exercisable, and the agreements or certificates representing such
options shall be deemed amended as necessary to permit such accelerated vesting.

          (b)     Termination By TurboChef For Cause or By Executive Other Than
For Good Reason.

 

(1)

TurboChef shall have the right to terminate Executive’s employment at any time
for Cause, and Executive shall have the right to resign at any time other than
for Good Reason.

 

 

 

 

(2)

If TurboChef terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, TurboChef only obligation to Executive under this
Employment Agreement shall be to pay Executive’s earned but unpaid base salary
and benefits up to the date Executive’s employment terminates.  Furthermore, if
terminated for Cause, Executive shall forfeit any amount of a bonus that may
have been earned in the year of termination and Executive’s right to exercise
any outstanding options to purchase common stock of TurboChef.

          (c)     Cause.  The term “Cause” as used in this Employment Agreement
means

- 3 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

(1)

Executive has engaged in conduct which in the judgment of TurboChef’s Board of
Directors constitutes gross negligence, gross misconduct or gross neglect in the
performance of Executive’s duties and responsibilities under this Employment
Agreement, including conduct resulting or intending to result directly or
indirectly in gain or personal enrichment for Executive at TurboChef’s expense;

 

 

 

 

(2)

Executive has been convicted of a felony for fraud, embezzlement or theft; or

 

 

 

 

(3)

Executive has engaged in a breach of any provision of this Employment Agreement
which Executive has failed to cure within thirty days after Executive has notice
of such breach from TurboChef’s Board of Directors; provided, however,

 

 

 

 

(4)

No “Cause” shall exist under this Employment Agreement unless (i) Executive has
been provided a detailed, written statement of the basis for TurboChef’s belief
that “Cause” exists and an opportunity to meet with TurboChef’s Board of
Directors (together with Executive’s counsel (if Executive chooses to have
Executive’s counsel present at such meeting)) after Executive has had a
reasonable period in which to review such statement and (ii) TurboChef’s Board
of Directors determines (after such meeting, if Executive meets with TurboChef’s
Board of Directors) reasonably and in good faith and by the affirmative vote of
not less than a majority of the members of TurboChef’s Board of Directors then
in office at a meeting called and held for such purpose that “Cause” does exist
under this Employment Agreement.

          (d)     Good Reason.  The term “Good Reason” means, in the absence of
Executive’s specific agreement thereto,  

 

(1)

Any material reduction in Executive’s base salary;

 

 

 

 

(2)

A material reduction in Executive’s job functions, duties or responsibilities,
or a similar change in Executive’s reporting relationships;

 

 

 

 

(3)

A relocation of Executive’s primary work site more than one hundred miles from
Executive’s current primary work site; or

 

 

 

 

(4)

Any material breach of any of the terms of this Employment Agreement by
TurboChef;

provided, however, no Good Reason shall exist unless (i) Executive gives
TurboChef a detailed, written statement of the basis for Executive’s belief that
Good Reason exists and gives TurboChef a fifteen day period after the delivery
of such statement to cure the

- 4 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

basis for such belief and (ii) Executive actually submits Executive’s
resignation to TurboChef’s Board of Directors during the sixty day period which
begins immediately after the end of such fifteen day period if Executive
reasonably and in good faith determines that Good Reason continues to exist
after the end of such fifteen day period.

          (e)     Termination for Disability or Death.

 

(1)

TurboChef shall have the right to terminate Executive’s employment on or after
the date Executive has a Disability, and Executive’s employment shall terminate
at Executive’s death.

 

 

 

 

(2)

If Executive’s employment terminates under this § 4(e), TurboChef’s only
obligation under this Employment Agreement shall be to pay Executive or, if
Executive dies, Executive’s estate any earned but unpaid base salary, benefits
and bonus then in effect under § 3(a) and non-reimbursed Business Expenses
through the date Executive’s employment terminates.

          The term “Disability” as used in this Employment Agreement means the
suffering by Executive for at least a 180 consecutive day period of a physical
or mental condition resulting from bodily injury, disease, or mental disorder
which renders Executive incapable of continuing even with reasonable
accommodation to perform the essential functions of Executive’s job. 
TurboChef’s Board of Directors shall determine whether Executive has a
Disability.  If Executive disputes such determination, the issue shall be
submitted to a panel consisting of three physicians who specialize in the
physical or mental condition from which Executive suffers, one appointed and
paid by TurboChef, one appointed and paid by Executive and the third appointed
by these two physicians and paid one-half by TurboChef and one-half by
Executive.  The determination as to whether Executive has a Disability shall be
made by such panel and shall be binding on TurboChef and on Executive.

          (f)     Change in Control.  If there is a “Change in Control”,
Executive’s right to exercise all outstanding stock options which have been
granted to Executive by TurboChef shall immediately become 100% vested and
non-forfeitable and, further, Executive shall have the right in Executive’s sole
discretion upon two weeks advance written notice to resign Executive’s
employment as of any date within the six month period immediately following the
date of such Change in Control, in which event TurboChef shall pay to Executive
within five days after the date of the termination of Executive’s employment an
amount equal to three times Executive’s total annual compensation (including
base salary, bonuses and benefits) in effect either immediately before
Executive’s termination of employment or on the first day of the Term, whichever
is greater.  TurboChef thereafter shall make any “Gross-Up Payment” called for
under this § 4(f) to Executive when such excise tax is determined to be
payable.  Executive waives Executive’s right, if any, to have any and all such
options (to the extent an exercise right is accelerated under this § 4(f)) and
payments taken into account in computing any other benefits payable to, or on
behalf of, Executive by TurboChef.

- 5 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          The term “Change in Control” as used in this Employment Agreement
means:

 

(1)

The acquisition at any time by any person, entity or “group” within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(excluding, for this purpose, TurboChef, its affiliates, or any employee benefit
plan of TurboChef or any of its affiliates) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such securities law) of more than fifty
percent of either the then outstanding shares of common stock of TurboChef or of
the combined voting power of TurboChef’s then outstanding voting securities or
any such acquisition of more than fifty percent of either such common stock or
voting securities of TurboChef or of the combined voting power of TurboChef’s
then outstanding voting securities except for an acquisition resulting from a
disposition of such stock or securities effected by TurboChef or a public
offering by TurboChef;

 

 

 

 

(2)

The individuals who constitute the members of the Board of Directors of
TurboChef, who shall be referred to as the “Incumbent Members”, cease for any
reason to constitute at least a majority of such Board of Directors, provided
that any individual becoming a member after the date of this Employment
Agreement whose election, or nomination for election by TurboChef’s
stockholders, was approved by a vote of at least a majority of the then
Incumbent Members shall be considered as though such individual was an Incumbent
Member; provided, however, that any individual becoming a member of the Board of
Directors in the aforesaid manner as part of a group whose membership after
election constitutes a majority of the Board of Directors, or whose membership
becomes a majority of the Board of Directors within a reasonably short period of
time because of the resignation of Incumbent Members following the election of
such group, will not be considered as an Incumbent Member; or

 

 

 

 

(3)

The approval by the stockholders of TurboChef of (i) a merger, consolidation or
other reorganization where, in each case, with respect to which persons who were
the stockholders of TurboChef immediately prior to such merger, consolidation or
other reorganization, immediately thereafter, they do not own more than fifty
percent of the combined voting power of the merged, consolidated or reorganized
TurboChef’s then outstanding voting securities, or of (ii) the sale of all or
substantially all of the assets of TurboChef; provided, however, in such event
the Change in Control described in this § 4(f) will be deemed to have occurred
immediately prior to such stockholder approval.

- 6 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          If TurboChef or TurboChef’s accountants determine that the option
exercise right and the severance payments called for under this § 4(f) plus any
other payments or benefits made available to Executive by TurboChef upon a
Change in Control will result in Executive being subject to an excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended, or “Code”, or if
such an excise tax is assessed against Executive as a result of such option
exercise right or payment or other benefits, TurboChef shall make a “Gross Up
Payment” to or on behalf of Executive as and when each and any such
determination or assessment, as applicable, is made, provided Executive takes
such action (other than waiving Executive’s right to any payments or benefits
otherwise due from TurboChef) as TurboChef reasonably requests under the
circumstances to mitigate or challenge such tax; provided, however, if TurboChef
or TurboChef’s accountants determine that no Gross Up Payment would be payable
under this § 4(f) if Executive waives Executive’s right to receive a part of
such payments and such part does not exceed $10,000, Executive agrees to
irrevocably waive Executive’s right to receive such part of such payments if an
independent accountant or lawyer retained by Executive and paid by TurboChef
agrees with the determination made by TurboChef or TurboChef’s accountants.

          The term “Gross Up Payment” as used in this Employment Agreement shall
mean a payment to or on behalf of Executive which shall be sufficient to pay (i)
any excise tax described in this § 4(f) in full, (ii) any federal, state and
local income tax and social security or other employment tax on the payment made
to pay such excise tax as well as any additional excise tax on such payment and
(iii) any interest or penalties assessed by the Internal Revenue Service on
Executive if such interest or penalties are attributable to TurboChef’s failure
to comply with its obligations under this §4(f) or applicable law.  Any
determination under this §4(f) by TurboChef or TurboChef’s accountants shall be
made in accordance with Section 280G of the Code and any applicable related
regulations (whether proposed, temporary or final) and any related Internal
Revenue Service rulings and any related case law and, if TurboChef reasonably
requests that Executive take action to mitigate or challenge, or to mitigate and
challenge, any such tax or assessment and Executive complies with such request,
TurboChef shall provide Executive with such information and such expert advice
and assistance from TurboChef’s accountants, lawyers and other advisors as
Executive may reasonably request and shall pay for all expenses incurred in
effecting such compliance and any related fines, penalties, interest and other
assessments.

          (g)     Benefits at Termination of Employment.  Executive upon
Executive’s termination of employment shall have the right to receive any
benefits payable under TurboChef’s employee benefit plans, programs and policies
which Executive otherwise has a nonforfeitable right to receive under the terms
of such plans, programs and policies (other than severance benefits) independent
of Executive’s rights under this Employment Agreement in addition to any base
salary under § 3(a) which accrued as of the termination date and are expressly
payable under this § 4 without regard to the reason for such termination of
employment.

- 7 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

§ 5.    COVENANTS BY EXECUTIVE

          (a)     TurboChef Property. 

 

(1)

Executive upon the termination of Executive’s employment for any reason or, if
earlier, upon TurboChef’s request shall promptly return all “Property” which had
been entrusted or made available to Executive by TurboChef.

 

 

 

 

(2)

The term “Property” means all records, files, memoranda, reports, price lists,
customer lists, drawings, plans, sketches, keys, codes, computer hardware and
software, equipment and other property of any kind or description prepared, used
or possessed by Executive during Executive’s employment by TurboChef and, if
applicable, any of its affiliates (and any duplicates of any such property)
together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Executive individually or, with others during Executive’s employment which
relate to TurboChef business, products or services.

          (b)     Trade Secrets.

 

(1)

Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of TurboChef, and any of its affiliates, and will not directly or
indirectly use or disclose, any “Trade Secret” that Executive may have acquired
during the term of Executive’s employment by TurboChef or any of its affiliates
for so long as such information remains a Trade Secret.

 

 

 

 

(2)

The term “Trade Secret” means information, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that (a) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (b)
is the subject of reasonable efforts by TurboChef and any of its affiliates to
maintain its secrecy.

 

 

 

 

(3)

This § 5(b) and § 5(c) are intended to provide rights to TurboChef which are in
addition to, not in lieu of, those rights TurboChef has under the common law or
applicable statutes for the protection of trade secrets.

- 8 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (c)     Confidential Information.

 

(1)

Executive while employed under this Employment Agreement and thereafter during
the “Restricted Period” shall hold in a fiduciary capacity for the benefit of
TurboChef and any of its affiliates, and shall not directly or indirectly use or
disclose, any “Confidential Information” that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by TurboChef or any of its
affiliates.

 

 

 

 

(2)

The term “Confidential Information” means any secret, confidential or
proprietary information possessed by TurboChef or any of its affiliates relating
to their businesses, including, without limitation, trade secrets, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Employment Agreement) that has not become generally available to the
public by the act of one who has the right to disclose such information without
violating any right of TurboChef or any of its affiliates.  Confidential
Information may include, but not be limited to, future business plans, licensing
strategies, advertising campaigns, information regarding customers, Executives
and independent contractors and the terms and conditions of this Employment
Agreement.

          (d)     Restricted Period.  The term “Restricted Period” as used in
the Employment Agreement shall mean the twenty-four month period which starts on
the date Executive’s employment terminates with TurboChef without regard to
whether such termination comes before or after the end of the Term.

          (e)     Nonsolicitation of Customers or Employees.

 

(1)

Executive (i) while employed under this Employment Agreement shall not, on
Executive’s own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise (other
than TurboChef or one of its affiliates), solicit Competing Business of
customers of TurboChef or any of its

- 9 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 

affiliates and (ii) during the Restricted Period shall not, on Executive’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise, solicit Competing Business of
customers of TurboChef or any of its affiliates with whom Executive within the
twenty-four month period immediately preceding the beginning of the Restricted
Period had or made contact with in the course of Executive’s employment by
TurboChef.

 

 

 

 

(2)

Executive (i) while employed under this Employment Agreement shall not, either
directly or indirectly, call on, solicit or attempt to induce any other officer,
employee or independent contractor of TurboChef or any of its affiliates to
terminate his or her employment with TurboChef or any of its affiliates and
shall not assist any other person or entity in such a solicitation (regardless
of whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment), and (ii) during the
Restricted Period, shall not, either directly or indirectly, call on, solicit or
attempt to induce any other officer, employee or independent contractor of
TurboChef or any of its affiliates with whom Executive had contact, knowledge
of, or association in the course of Executive’s employment with TurboChef or any
of its affiliates as the case may be, during the twelve month period immediately
preceding the beginning of the Restricted Period, to terminate his or her
employment with TurboChef or any of its affiliates and shall not assist any
other person or entity in such a solicitation (regardless of whether any such
officer, employee or independent contractor would commit a breach of contract by
terminating his or her employment).

 

 

 

 

(3)

The term “Competing Business” as used in this Employment Agreement means the
development, marketing, selling, licensing or servicing of appliances utilizing
a combination of microwave and other heating source for cooking food rapidly.

          (f)     Noncompetition Obligation.  Executive while employed under
this Employment Agreement and thereafter during the Restricted Period and within
the United States, shall not organize or form any other business that will
conduct Competing Business and shall not engage in the executive management of,
or provide consulting concerning the executive management of, Competing Business
on behalf of any business other than TurboChef or its affiliates.  Executive
acknowledges and agrees that the territory identified in this § 5(f) are states
in which Executive performs services for TurboChef by being actively engaged as
a member of TurboChef’s executive management team in TurboChef’s operations in
these states.

          (g)     Reasonable and Continuing Obligations.  Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the

- 10 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

date Executive’s employment terminates and that such obligations are reasonable
and necessary to protect TurboChef’s legitimate business interests.  TurboChef
in addition shall have the right to take such other action as TurboChef deems
necessary or appropriate to compel compliance with the provisions of this § 5.

          (h)     Remedy for Breach.  Executive agrees that the remedies at law
of TurboChef for any actual or threatened breach by Executive of the covenants
in this § 5 would be inadequate and that TurboChef shall be entitled to specific
performance of the covenants in this § 5, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this § 5, or both, or other
appropriate judicial remedy, writ or order, in addition to any damages and legal
expenses which TurboChef may be legally entitled to recover.  Executive
acknowledges and agrees that the covenants in this § 5 shall be construed as
agreements independent of any other provision of this or any other agreement
between TurboChef and Executive, and that the existence of any claim or cause of
action by Executive against TurboChef, whether predicated upon this Employment
Agreement or any other agreement, shall not constitute a defense to the
enforcement by TurboChef of such covenants.

§ 6.    MISCELLANEOUS

          (a)     Notices.  Notices and all other communications shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail.  Notices to TurboChef
shall be sent to TurboChef Technologies, Inc., 10500 Metric Drive, Suite 128,
Dallas, Texas 75243, Attention:  Corporate Secretary.  Notices and
communications to Executive shall be sent to the address Executive most recently
provided to TurboChef.

          (b)     No Waiver.  Except for the notice described in § 6(a), no
failure by either TurboChef or Executive at any time to give notice of any
breach by the other of, or to require compliance with, any condition or
provision of this Employment Agreement shall be deemed a waiver of any
provisions or conditions of this Employment Agreement.

          (c)     Delaware Law and Georgia Courts.  This Employment Agreement
shall be governed by Delaware law without reference to the choice of law
principles thereof.  Any litigation that may be brought by either TurboChef or
Executive involving the enforcement of this Employment Agreement or any rights,
duties, or obligations under this Employment Agreement, shall be brought
exclusively in either the state courts in and for Fulton County, Georgia or the
United States District Court, Northern District of Georgia, Atlanta Division.

          (d)     Assignment.  This Employment Agreement shall be binding upon
and inure to the benefit of TurboChef and any successor to all or substantially
all of the business or assets of TurboChef.  TurboChef may assign this
Employment Agreement to any affiliate or successor, and no such assignment shall
be treated as a termination of Executive’s employment under this Employment
Agreement.  Executive’s rights and

- 11 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

obligations under this Employment Agreement are personal and shall not be
assigned or transferred.

          (e)     Other Agreements.  This Employment Agreement replaces and
merges any and all previous agreements and understandings regarding all the
terms and conditions of Executive’s employment relationship with TurboChef, and
this Employment Agreement constitutes the entire agreement between TurboChef and
Executive with respect to such terms and conditions.

          (f)     Amendment.  No amendment to this Employment Agreement shall be
effective unless it is in writing and signed by TurboChef and by Executive.

          (g)     Invalidity.  If any part of this Employment Agreement is held
by a court of competent jurisdiction to be invalid or otherwise unenforceable,
the remaining part shall be unaffected and shall continue in full force and
effect, and the invalid or otherwise unenforceable part shall be deemed not to
be part of this Employment Agreement.

          IN WITNESS WHEREOF, TurboChef and Executive have executed this
Employment Agreement in multiple originals to be effective on the first date of
the Term.

TURBOCHEF TECHNOLOGIES, INC.

EXECUTIVE

 

 

By:

/s/ Richard E. Perlman

/s/ James K. Price

 

Richard E. Perlman
Chairman

James K. Price
President & CEO

 

 

Date: 2/9/04

Date:  2/9/04

- 12 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------